J. F. Daly, J.
[After stating the facts as above.]—No ground for reopening this judgment is shown by the moving papers. The plaintiff refrained from taking a decree providing for her support, on the promise of the defendant to *235pay her money from time to time. If she were content then to take such a promise instead of a decree of the court, she must be content now. No charge of fraud can be based on a mere promise, and the judgment cannot be disturbed on that ground.
With the entry of judgment in an action of divorce dissolving the marriage contract the jurisdiction of the court over the parties is terminated, except to enforce the judgment or correct mistakes (Kamp v. Kamp, 59 N. Y, 212).
There is no mistake nor error to be corrected in this case, and the plaintiff must be left with the judgment she knowingly consented to.
Charles P. Daly, Ch. J., and Van Brunt, J., concurred.
Order affirmed.